El Juez Asociado, Su. MacLeaky,
emitió la opinión del tribunal.
■ La presente es una solicitud para que se expida nn auto de certiorari, dirigido al Juez de la Sección Segunda de la Corte de Distrito de San Juan. La demandante impugna la siguiente resolución, dictada por dicho juez, con motivo de una moción que se le presentó en un caso pendiente ante dicho tribunal.
‘ ‘ Este pleito se presentó ante la Corte de Distrito de Arecibo hace dos años más o menos. Por parte del demandado se interpuso ante aquella corte la excepción previa de falta de causa de acción, basán-dose en la prescripción y dicha corte la declaró sin lugar.
“Ahora, trasladado el pleito a esta corte,- se presenta la misma excepción otra vez.
“Por parte de la demandante se niega el derecho a esta corte de estudiar una excepción que ha sido fallada una vez por la Corte de Distrito de Arecibo, pero las circunstancias son especiales. Cuando aquella honorable corte dictó su opinión, en los primeros meses de 1909, seguió una interpretación de la ley que era entonces aceptada gene-ralmente, pero mas tarde el Honorable Tribunal Supremo de Puerto Rico en sus sentencias en los pleitos de Amsterdam v. Puente, y Gual v. Bonafoux interpretó el punto en otro sentido.
“Necesariamente esta excepción de prescripción va al fundamento mismo del pleito, y debe estudiarse con cuidado en vista de las dos opiniones de la Honorable Corte Suprema de Puerto Rico antes men-cionada. /
*42‘‘Por tanto, en pro de la justicia, se debe permitir al demandado presentar la excepción previa de falta de cansa de acción basada en la prescripción y se declara sin lugar la moción pidiendo que se rechace la excepción sin oirla, sin especial condena de costas.”
Esta no es úna resolución de naturaleza tal que justifique una solicitud para que se expida un auto de certiorari. No to-do error de procedimiento, en que haya incurrido una corte inferior, autoriza a este tribunal, a expedir' dicho auto. (Sanjurjo v. Domínguez, resuelto en li de octubre de 1909; The Fajardo Development Co. v. La Corte de Distrito de Ponce, resuelto en 6 de mayo de 1909; Martinez v. Soto Nussa, resuelto en 29 de junio de 1908.) El recurso en el presente caso, si es que se lia cometido un error, es reservar el punto, y continuar el juicio del caso; y después de dictada la sentencia, si ésta fuere adversa al peticionario, puede interponerse re-curso de apelación, y revisarse todo el asunto por este tribunal. Esto es tan evidente, al leer los autos, que no es nece-sario dictar una orden, demostrar causa, o expedir un auto preliminar.
Debe, por lo tanto, desestimarse dicha solicitud sin pro-cedimientos ulteriores.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf y del Toro.